Palm search for inventor Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s preliminary amendment filed is entered. Claim 8 is canceled. New claims 11-18 are added. Claims  1-7, 9-19 are pending for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1-7 are to a system /apparatus, claims 9, 11-14 to  process comprising a series of steps, and  clams 10, 15-18  to, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:

Claim 1 A recommendation apparatus, comprising: a processor; and a memory storing program instructions executable by the processor, wherein the recommendation system the processor is configured to: 
perform a simulation on performance of a system on which a network product not yet purchased by a user is assumed to be installed and/or performance of the network product, and present recommendation information based on a result of the simulation.

Step 2A Prong 1 analysis: Claims 1-7, 9-18 recite abstract idea.
The claim 1 recites the limitation of present [ing] recommendation information based on a result of the simulation of a network product which is not yet purchased is a simple process,  that, under its broadest reasonable interpretation, covers performance of the limitation in mind  rand elated to managing a commercial activity as of recommending a product based on simulation results carried out on its performance, which falls under  “Mental Processes” and “Certain Methods of Organizing Human Activity”.  That is, other than reciting “by a processor’” nothing in the claim elements precludes the step from practically being performed manually of making recommendation for a product, not purchased by a user,  based on received results on its performance as part of a mental process and certain methods of organizing human activity.  Thus, the claim 1 recites an activity falling within a mental process and certain methods of organizing human activity abstract ideas. Since the dependent claims 2-7 include the limitations of claim 1, they as well recite the abstract idea related to mental process and certain methods of organizing human activity.
The limitations of claims 9 and 10 directed to a process and manufacture respectively  recite limitations similar to claim 1. Accordingly, claims 9 with its dependent claims 11-14, and claim 10 with its dependent claims 15-18 are analyzed on the basis of same rationale as that of claim 1 to be reciting an abstract ideas falling within a mental process and certain methods of organizing human activity.

Step 2A Prong 2 analysis:
Claims 1-7, 9, 11-14, and 10, 15-18 : The judicial exception is not integrated into a practical application.
	Claim 1 recites the additional limitations of using generic computer components of a processor executing instructions stored on a memory to perform simulation over performance of a network product being used in a system and based on simulation results present recommendations. The simulation performing  step on a performance of a product is recited at a high level of generality which is a well-understood and known process, to assess the performance and results of a product in various scenarios to measure the performance of the product and does not  integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   References Copel [US 20030046041 A1, see para 0006] and Namer [US 20170091351 A1, see para 0040]  disclose that simulations  of products and processes as well-known and well-understood processes because to use the simulation results to modify designs of products or applications to optimize the system and cut down the cost: Copel [US 20030046041 A1, see para 0006], “  Simulation of products or processes using a computer is well known. The products or processes being simulated may be very complex, expensive and involve a long time to build. Simulating how the product or process will perform and behave allows for minimizing time and money while helping to ensure an optimum solution. In addition certain attributes can be "accelerated" such as fail rates and assembly tolerances. Process may be very fast (e.g., nuclear reactions), slow (e.g., rate for oxidization), or dangerous (e.g., fire), hence simulating allows for an understanding of the final result in a reasonable amount of time. Additionally, simulation as it reduces analysis time results in lowered labor cost, which is increasingly a major cost component in product or process designs”; and Namer [US 20170091351 A1, see para 0040] , “ Those skilled in the art will understand that the results of the simulation may be used for a variety of purposes. For example, with a software update, the results may indicate a compatibility issue, a bug issue, an efficiency issue, etc. based upon the different permutations of settings and usage information of the user devices 105, 110, 115. Accordingly, if the simulated profile 317 of the simulated user device 315 corresponding to the user device 115 indicates that the release has a particular low efficiency due to the network-related parameters, the developer of the release may adjust the release to compensate for this issue. In this manner, the developer may transmit the release when a desired end product has been created and known from the simulations.”. Further the step of presenting recommendation based on simulation results is also recited at a high level of generality (i.e. as a general means of outputting/displaying the recommendation resulting from the simulation of the performance of the product , and amounts to mere post solution displaying, which is a form of insignificant extra‐solution activity.   The “processor” merely describes how to generally “apply” the otherwise mental judgements of making recommendations based on acquired results related to a commercial activity  in a generic or general- purpose computer  environment.  The processor is recited at a high level of generality and is merely automates the presenting the recommendation step.    Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

    The claim 1 is directed to the abstract idea. Since the limitations of claims 9 and  10 are similar to the limitations of claim 1, they are analyzed and interpreted to be directed to an abstract idea based on same rationale established for claim 1 above.
Dependent claims 2-3, 6, 13, and 17 recite limitations directed to presenting or outputting or displaying recommendation information and  information on the product, which are mere post solution displaying, which is a form of insignificant extra‐solution activity and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Dependent claims 4-5, 7, 11-12, 14, and 15-16, 18 are mere extension of base claims 1, 9 and 10 directed to performing simulation of products/functions, which as , as analyzed above are well-understood and routine activities [ see References Copel [US 20030046041 A1, see para 0006] and Namer [US 20170091351 A1, see para 0040]  discussed above] and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Thus, all claims 1-7, 9-18 are directed to an abstract idea.

Step 2B analysis:	The claims 1-7, 9-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-7, 9-18 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the performing a simulation and presenting recommendation have been considered as  extra-solution activity, or are well-understood, conventional and routine activity n step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. Regarding the simulating step, References Copel [US 20030046041 A1, see para 0006] and Namer [US 20170091351 A1, see para 0040]  provided above for Step 2A, prong 2 analysis make evident that the process of performing simulation is a well-understood and known process, to assess the performance and results of a product in various scenarios to measure the performance of the product and does not  integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the simulating steps and receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Thus claims 1-7, 9-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 13, 10, and 17are rejected under 35 U.S.C. 102(a)(1)  and  35 U.S.C. 102(a)(2)   as being anticipated by Lee et al. [US 20140297367 A1], hereinafter Lee.


Regarding claim 1, Lee teaches a recommendation apparatus, comprising: 

	a processor; and a memory storing program instructions executable by the processor, wherein the recommendation system the processor [see Figs.1 and 2, the smart design system 100 is a server computer which is in communication via network with a plurality of client terminals  and is configured to process a simulation [see paras 0052-0057]:
 perform a simulation on performance of a system on which a network product not yet purchased by a user is assumed to be installed and/or the network product, and present recommendation information based on a result of the simulation [see paras 0052-0057, wherein para 0057 [……. the smart design system 100 may provide a function of designing and simulating an environment in which a product that the client desires to buy is to be used (e.g., an application such as a mobile device, etc.), and a function of recommending an appropriate product to the client according to any of various manners, based on a simulation result. Also, the smart design system 100 and the business model 10 including the smart design system 100 may enable information associated with a selected product to be shared with the client and provide a project plan function of relatively comparing a schedule of the selected product (e.g., a production schedule of the product) with the client's schedule so that information related to the schedule of the product may be shared with the client, thereby increasing the client's feeling of satisfaction…….Furthermore, the client may use the smart design system 100 and the business model 10 including the smart design system 100 to design an application and/or device that includes the selected product; the client may then have the application and/or device including the selected product manufactured or otherwise produced according to the application and/or device design’] discloses performing a simulation for a product not yet purchased including an application such a mobile device, etc.  [which is a network product as it is to be used as a component of a communication  network], and this product is not yet purchased but a customer would like to purchase and this application such as a mobile device is recommended based on simulation results.

Regarding claim 2, Lee discloses that the recommendation apparatus according to claim 1, wherein, when the result of the simulation satisfies a predetermined requirement, the processor outputs information about the network product or the result of the simulation and information on the network product as the recommendation information [see para 0057 which discloses sharing the results of simulation and recommendation with  the client via a communication network .

Regarding claim 3, Lee discloses that the recommendation apparatus according to claim 1, wherein the processor displays and outputs the recommendation information to a user interface [ para 0071 and Fig.4, disclose that the smart design system provides web pages to display information to the client and accordingly the simulation results and recommendation can be displayed to the client via web page. 

Regarding claim 6, the limitations, “ The recommendation apparatus according to claim 3, wherein the processor displays the network product as a product exhibited on a marketplace screen accessed by a terminal of the user and displays the recommendation information on a corresponding product screen on the marketplace screen”, are already covered in the analysis of claims 2-3 above where it was discussed that Lee discloses that the smart design system 100 outputs and displays the results and information on the product under simulation on the client’s machine which could be a desk top computer or smart phone with a screen, etc.


Regarding claims 9, 13 and 10, 15, since their limitations are similar to the limitations of claims 1 and 6, they are analyzed and rejected as anticipated by  Lee based on same rationale as established for claims 1 and 6 above.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.1.	Claims 4-5, 7, 11-12, 14, 15-16, and are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Barczynski et al. [US20190052551, hereinafter Barczynski.

Regarding claims 4-5, Lee teaches all the limitations of claim 1 including performing simulation on performance of a network product such as an application and based on simulation results providing recommendation for the product but does not explicitly disclose that the processor performs the simulation based on network configuration information, traffic information, or a performance requirement about the system on which the network product not yet purchased by the user is assumed to be installed. Barczynski teaches the missing limitations  that the processor performs the simulation based on network configuration information, traffic information, or a performance requirement about the system on which the network product not yet purchased by the user is assumed to be installed [see Abstract, paras 0054, 0057 and 0089 A1]. Barczynski discloses “ a system and method of a cloud verification service for testing a cloud infrastructure including triggering execution of a virtual network function [VNF] on the cloud infrastructure and testing a key attribute of the cloud infrastructure with the executed virtual network function using the cloud verification service, wherein the testing can emulate a workload that is representative of telecommunications software application to assess the performance of running the application in the cloud infrastructure by allowing for a virtual simulation of a real world scenario in which the application interacts with the cloud infrastructure. This testing involves use of virtual machines to simulate the running of the application on the cloud infrastructure and the cloud verification service may assess the performance of the computer, storage, and network services of the cloud infrastructure, as well as monitor the availability of the cloud service. ….. The tests results across clouds can be compared in an automated fashion. The test results can be used to grade the cloud performance In other embodiments, a flexible mechanism may be provided for new test plugins on-boarding by allowing virtual network function teams to contribute new plugins faster than traditional products. A report may be generated that includes an assessment of the cloud infrastructure assets, along with any recommendations on possible risks or gaps involved with the cloud infrastructure.”. Therefore,  in view of the teachings of Barczynski, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the system and method of Lee performing simulation on performance of new products , as discussed for claim 1, and since the smart design system 100 server can be a part of cloud computing service [see para 0070, “… Additionally, in various embodiments, the aforementioned processors and/or databases may be virtual machines, and/or they may be provided as part of a cloud computing service.”] to incorporate the concept of performing simulation on performance of a network product such as an application and based on simulation results providing recommendation for the product but does not explicitly disclose that the processor performs the simulation based on network configuration information, traffic information, or a performance requirement about the system on which the network product not yet purchased by the user is assumed to be installed, as shown in Barczynski of testing the performance of a VNF of the cloud computing service and based on simulation results , if required to provide new plug-ins faster than traditional products, and secondly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5, the limitations, “ The recommendation apparatus according to claim 1, wherein, based on at least one of resource information, failure information, and traffic information about the system including a network product already purchased by the user, the processor performs the simulation on at least one of cases including: switching to an alternative product; addition of a new product; and increase or decrease of the number of the network products already purchased by the user” are already covered in the analysis of claim 4 above wherein the combined teachings of Barczynski and Lee teach that simulation is performed on a network configuration including network elements such as VNF, assessing the performance of the computer, storage, and network services of the cloud infrastructure, as well as monitor the availability of the cloud service, and the test results from simulation can be used to grade the cloud performance, providing a flexible mechanism for new test plugins on-boarding by allowing virtual network function teams to contribute new plugins faster than traditional products.

Regarding claim 7, Lee  teaches all the limitations of claim 1 including performing simulation on performance of a network product such as an application and based on simulation results providing recommendation for the product but does not explicitly disclose that the network product includes a VNF (Virtualized Network Function); and wherein the processor executes a simulator that is configured to acquire, from an NFV (Network Functions Virtualization)- MANO (Management and Orchestration), resource information, failure information, traffic information about a network system including a VNF product already purchased by the user, perform a simulation based on configuration information, the traffic information, or a performance requirement about the network system on which a VNF product purchased by the user is installed, and derive a predetermined performance index. Barczynski, in the same field of endeavor, teaches these missing limitations  that the network product is VNF and processor performs the simulation based on network configuration information, or a performance requirement about the system on which the network product not yet purchased by the user is assumed to be installed the simulation results can acquire from an NFV (Network Functions Virtualization)- MANO (Management and Orchestration), resource information, failure information, traffic information about a network system including a VNF product already purchased by the user, perform a simulation based on configuration information, the traffic information, or a performance requirement about the network system on which a VNF product purchased by the user is installed, and derive a predetermined performance index [see Abstract, paras 0054, 0057 and 0089 A1]. Barczynski discloses “ a system and method of a cloud verification service for testing a cloud infrastructure including triggering execution of a virtual network function [VNF] on the cloud infrastructure and testing a key attribute of the cloud infrastructure with the executed virtual network function using the cloud verification service, wherein the testing can emulate a workload that is representative of telecommunications software application to assess the performance of running the application in the cloud infrastructure by allowing for a virtual simulation of a real world scenario in which the application interacts with the cloud infrastructure. This testing involves use of virtual machines to simulate the running of the application on the cloud infrastructure and the cloud verification service may assess the performance of the computer, storage, and network services of the cloud infrastructure, as well as monitor the availability of the cloud service. ….. The tests results across clouds can be compared in an automated fashion. The test results can be used to grade the cloud performance In other embodiments, a flexible mechanism may be provided for new test plugins on-boarding by allowing virtual network function teams to contribute new plugins faster than traditional products. A report may be generated that includes an assessment of the cloud infrastructure assets, along with any recommendations on possible risks or gaps involved with the cloud infrastructure.”. Barczynski’ s teachings that the  tests results across clouds can be compared in an automated fashion and used to grade the cloud performance reads on deriving a predetermined performance index. Therefore,  in view of the teachings of Barczynski, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the smart design  system  100 and method of performing simulation on performance of new network products to include the concept to execute simulation to acquire, from an NFV (Network Functions Virtualization)- MANO (Management and Orchestration), resource information, failure information, traffic information about a network system including a VNF product already purchased by the user, perform a simulation based on configuration information, the traffic information, or a performance requirement about the network system on which a VNF product purchased by the user is installed, and derive a predetermined performance index, as shown in Barczynski so that to test a key attribute of the cloud infrastructure with the executed virtual network function using the cloud verification service, and assess the performance of the computer, storage, and network services such as VNF  of the cloud infrastructure, as well as monitor the availability of the cloud service, and secondly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding claims 11-12, 14,  and 15-16 and 18, since their limitations are similar to the limitations of claims 4-5 and 7, they are analyzed and rejected as being unpatentable over Lee in view of Barczynski based on same rationale as established for claims 4-5 and 7 above.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	(i)	Chaudhary et al. [US 20150326448 A1; see abstract, para 0086 and 0101]  in the field of providing a network service discloses that a device may receive an order information for a network service to be provided , via a service provider network, to a service location associated with a customer. The device can determine context information associated with providing the network service based on the order information and include information associated with a virtual network function (VNF) that is to provide the network service to the service location. The device may determine provisioning details associated with the network service. The device identifies  a cloud resource that is to host the VNF and provides the service request to the cloud resource to cause the VNF to be created and inserted into the service provider network. Fig.6 discloses that a process 60 can determine modification required in the VNF service based on determined performance information of the VNF received by a product director 230 . Product director 230 can simulate creation and/or insertion of a VNF into the service provider network to determine where a network service will be provisioned without causing the VNF to be created or inserted (e.g., in order to determine pricing information associated with the network service) and can receive . performance information associated with simulated, planned, and/or semi-planned outages associated with one or more cloud resources 260 in order to predict re-distribution of network services among the one or more cloud resources 260.
	(ii)	Mishra [US Patent 10,296, 954 B1; see col.6, lines 35-47 and col.11, lines 11-22 ] discloses a system and method for virtualized product evaluation and comparison comprising  activating a simulator based on an item’s characteristics [where the item could be audio driver, headphones which allows a user to view compare, preview and/or purchase a recommended item and additionally, the configuration and content of any of the applications 210, 310, 410, and 510 depicted in FIGS. 2-6 may be modified by dynamic virtualization processes as described, for example, the content of the applications may be modified to include virtualization presentations that are tailored to a specific user, client device, peripheral etc.
	(iii)	Bogojeska et al. [US Patent 9406023 B2, see claim 1] discloses  a computer method for training a predictive modeler, based at least in part on the incident data and the configuration data, to predict incident characteristics of a server, generating by a computer processor and using the trained predictive modeler, simulation data indicating one or more predicted incident characteristics of the server that are associated with the modification to the at least one configuration item, determining, based at least in part on the simulation data, a probability that the modification to the at least one configuration item results in a change in a categorization of the server from a problematic categorization to a non-problematic categorization. 	 
(iv) Cn 105144118A [see Figs 4 and 6 and associated text]. Fig.4 discloses architecture of the network simulation 400 which allows for network simulation based on each application (such as network interference). In Fig.6 at steps 606-612, a test code is executed to monitor the application resources consumption  such as (i) using memory 112, (ii) processor 108, (iii) using network interface 110, (iv) power/energy usage, and then at 608 a determination can be made regarding the application to the consumption of at least one resource of the plurality of resources exceeding a threshold value and then determine the conditions at step 610 causing the excessive consumption  using an analysis tool 156  which leads to step 612 to determine the modifications needed to the application to reduce the consumption of the at least one resource of the one or more condition occurs, wherein the analysis tool 156 may be selected based on the analysis to generate a report, the report recommended modifications to the application.
(v)	EP 2902930 A2 discloses [see Abstract] a computer with GUI  having a modeling interface for configuring a virtual model using the set of components of an air-compressor system, the computer may simulate the virtual model to determine one or more optimizations to the compressed air system including determining the cost of implementing the compressor system optimization and receiving, with the computing device, a sales quote for a product for optimizing the system. 
(vi)	Pirinen, Pekka et al. “ Capacity losses in wireless CDMA networks using imperfect decorrelating space-time rake receiver in fading multipath channel” ,  Publication info: IEEE Transactions on Wireless Communications 5.8: 2072-2081. (Sep 25, 2006); retrieved from Dialog database on 09/19/2022 discloses analyzing  impact of system imperfections on the overall cellular code-division multiple access (CDMA) radio network performance. Relative capacity losses and the network sensitivity function are used as performance measures. Simulations are also performed to confirm some of the key assumptions made in the analysis. Numerical results show that the user capacity varies significantly depending on the multipath profile, diversity order, fading rate, and code cross correlations. It is shown that up to 97 % of the system capacity can be lost due to the system imperfections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625